DETAILED ACTION
This Office Action is in response to the filing of a supplemental amendment on 8/25/2022. As per the supplemental amendment, claim 37 has been amended, and no claims have been added or cancelled. Thus, claims 16-20 and 22-37 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/25/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 and 22-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 16 and 25 both recite the limitations “applying vibration to nerve endings that respond to stimuli at locations ranging from 0.2cm to 40cm distal and proximal to the knee without applying vibration to the knee” in lines 11-12 and 7-8 respectively. A sampling of the enablement factors as listed in MPEP 2164.01(a) is listed below as a test of enablement:
The amount of direction provided by the inventor: at best the specification mentions the range of distal/ proximal distances from the knee for the stimuli (see end of [0023] in the application’s PGPub (20210205116)). There is no mention of the stimulus not applying vibration to the knee, and the drawings (see Figs. 1, 4A, 4B, and 5) do not clarify how vibrators that are placed close to the knee are able to not transmit vibration to the knee, especially when placed directly adjacent the knee (i.e. .2cm away). 
The level of one of ordinary skill: a person of ordinary skill in the art would understand that when vibrations are applied to the body, the vibrations are transmitted along the body. The human body is mostly comprised of water, and a large portion of the body around a vibratory stimulus point will move and jiggle as stimulus is applied nearby. Hence, when a vibratory stimulus is applied so close to the knee as to be almost touching (i.e. .2cm away), one of ordinary skill in the art would understand that the knee does receive transmitted vibrations through the body, and it would be impossible to apply a vibratory stimulus so close to the knee without having some of the vibration carried over to the knee. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: as stated in part a) above, the specification makes no mention as to how vibrations would be prevented from reaching the knee. And as further seen in b), a person of ordinary skill in the art would not understand how to prevent vibrations from reaching the knee when said vibrations are applied nearby. Thus, it would require undue experimentation for one of ordinary skill in the art to somehow create a vibration .2cm away from the knee that does not vibrate the knee, as all known vibrators in the art would be incapable of meeting that requirement. 
For the reasons stated above, claims 16 and 25 fail to meet the enablement requirement, and claims 17-20, 22-24 and 26-37 are rejected for being dependent on a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 and 22-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding both claims 16 and 25, the limitation “applying vibration to nerve endings that respond to stimuli at locations ranging from 0.2cm to 40cm distal and proximal to the knee without applying vibration to the knee” seen in lines 11-12 and 7-8 respectively is indefinite. The range is using the human body as a reference point (distance from the joint), but human bodies are understood to be varied in sized from one another. 40cm of distance from a joint differs wildly between a toddler and someone who is 7 feet tall, making the actual location where the stimulation is applied ill-defined. 
Any remaining claims are rejected for being dependent on a rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 depends upon a cancelled claim, and thus does not further limit the invention, as it is unclear what limitations it incorporates by reference. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, and 22-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson et al. (US Pat. 9,452,101) in view of Hutcheon et al. (US Pub. 2013/0012850) in view of Harry et al. (US Pat. 9,616,234) and further in view of Nauert (US Pat. 6,066,110).
Regarding claim 16, Tomlinson discloses a method of treating a subject, the method comprising: receiving with a processor (processor 48 in Fig. 3) from a sensor (sensing module 44 in Fig. 3) physical data obtained during moving of the joint where two bones meet (see Col. 4 lines 61-67 to Col. 5 lines 1-2 where acceleration/ deceleration is measured about the knee, which is a joint where two bones meet), wherein the processor is configured to intermittently activate a vibratory cutaneous stimulation module (see Col. 5 lines 3-20; see also vibrating element 30 in Fig. 2) stably associated with a skin location of the subject (see vibrating element 30 in Fig. 2 which is held in place against the skin of the user, as seen by the orientation of the device in Fig. 1); and intermittently activating the vibratory cutaneous stimulation module in response to the received physical data to activate mechanoreceptors of the somatosensory system of the subject (see Col. 5 lines 3-20 where the received acceleration of the leg activates the vibration, which in turn will stimulate mechanoreceptors of the somatosensory system).
Tomlinson does not have a detailed description of treating joint pain by activating mechanoreceptors to mitigate joint pain.
However, Hutcheon teaches a similar device for delivering vibrations to the leg of a user, where the applied vibrations are used to mitigate pain in the joint (see all of [0006] and [0022] where the device applies vibrations to the knee of a user to relieve pain).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the use of the Tomlinson device to be used for vibratory pain relief as taught by Hutcheon, as it would provide additional therapeutic benefits to the device by relieving pain in the joint being vibrated to accelerate recovery (Hutcheon; see [0022]).
The modified Tomlinson device does not have a detailed description of the cutaneous stimulation modules comprise: a first vibratory cutaneous stimulation module stably associated with a first skin location above the joint; and a second vibratory cutaneous stimulation module stably associated with a second skin location below the joint. 
However, Harry teaches a similar device for delivering vibrations to the knee of user, where the cutaneous stimulation modules comprise: a first vibratory cutaneous stimulation module stably associated with a thigh skin location of the subject (see input devices 510 in Fig. 8a which includes a set that are placed upon the thigh of the user, and which can be vibrators as seen in Col. 15 lines 61-67, and stably associated by joint structure 800); and a second vibratory cutaneous stimulation module stably associated with leg shank skin location of a subject (see input devices 510 in Fig. 8a which includes a set that are placed upon the shank/ calf of the user, and which can be vibrators as seen in Col. 15 lines 61-67, and stably associated by joint structure 800).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of the modified Tomlinson device (Tomlinson; strap 22 in Fig. 1) to be a joint structure above and below the joint that includes a first and second set of vibrators on the thigh and shank respectively, as taught by Harry, as it positions an appropriate number of vibrators for engaging all the necessary muscles and joints, providing additional stimulation (Harry; see Col. 16 lines 54-61) that helps with injuries including ACL injuries (Harry; see Col. 2 lines 15-25 where common injuries include ACL injuries). It is understood that in the modified Tomlinson device, the additional vibratory cutaneous stimulation modules will be controlled and activated in an identical fashion to the vibratory cutaneous stimulation module of the Tomlinson in view of Hutcheon device, and that the applied vibratory stimulus comprises applying vibration to nerve endings that respond to stimuli at locations both distal and proximal to the joint.
The modified Tomlinson device lacks an explicit teaching of the stimuli locations ranging from .2cm to 40cm distal and proximal the joint. It is noted that the range of .2cm to 40cm covers at least the majority of, if not the entirety of, the distance between the ankle and knee as well as the distance between the knee and hip. Any placement of vibratory cutaneous stimulation modules on the thigh and calf of a person would likely fall within the range of values. And further, the range is dependent on the anatomy of the user (see above 112(b) rejection), and someone who is short would have the entirety of their thigh and calf within the 40cm top end of the range. Hence, for some patients, the applied stimulus in the present Tomlinson device must be within the given range of .2cm to 40cm.
However, Nauert teaches a similar device for having a bracing structure around the knee, where supporting bands of the bracing structure are 10 inches above and below the knee joint (see Col. 3 lines 64-67 to Col. 4 lines 1-6). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap (Tomlinson; strap 22 in Fig. 1, duplicated to be above and below the joint by Harry) of the modified Tomlinson device to be about 10 inches above and below the joint as taught by Nauert, as it would have been obvious to try a value of 10 inches for one of ordinary skill in the art, as there are only a finite number of spots above and below the joint where the stimulation can be applied while still affecting the leg. Further, it appears that the placement of the vibratory stimulus lacks criticality, provided it is merely above and below the joint. The modified Tomlinson device has the same structure as the claimed invention, and thus is equally as capable as the claimed invention of applying vibration above and below the joint without applying vibration to the joint (see the above 112(a) enablement rejection). 
Regarding claim 17, the modified Tomlinson device has everything as claimed, including the physical data is selected from motion data (Tomlinson; see Col. 4 lines 61-65).
Regarding claim 18, the modified Tomlinson device has everything as claimed, including the sensor is an accelerometer (Tomlinson; see Col. 4 lines 61-65).
Regarding claim 19, the modified Tomlinson device has everything as claimed, including the method comprises applying vibration with the vibratory cutaneous stimulation module at a frequency ranging from 20 to 450 Hz (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor operates the vibration unit at 250 Hz).
Regarding claim 20, the modified Tomlinson device has everything as claimed, including the method comprises activating the vibratory cutaneous stimulation module for a duration ranging from 0.2 to 2 sec (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor operates the vibration unit at intervals of .01 to .2 seconds, which includes the .2 second duration).
Regarding claim 22, the modified Tomlinson device has everything as claimed, including the bone joint is the knee (Tomlinson; see the device in Fig. 1; see also Col. 7 lines 45-55).
Regarding claim 23, the modified Tomlinson device has everything as claimed, including the subject is a mammal (Tomlinson; see Fig. 1 where the subject is a person).
Regarding claim 24, the modified Tomlinson device has everything as claimed, including the mammal is a human (Tomlinson; see Fig. 1 where the subject is a person).  
Regarding claim 25, the modified Tomlinson device, as modified in claim 16, has everything as claimed, including a method mitigating knee pain experienced by a subject during ambulation (Hutcheon; see all of [0006] and [0022] where the device mitigates knee pain; see also [0045] where the device can be used to mitigate pain in the knee while moving), the method comprising: receiving gait cycle data during movement of a knee of the subject (Tomlinson; see Col. 4 lines 61-65 where a person’s knee moved during gait); and intermittently activating cutaneous stimulation modules in response to the received gait cycle data (Tomlinson; see Col. 5 lines 3-20 where the received acceleration of the leg activates the vibration) to activate mechanoreceptors of the subject to activate the somatosensory system of the subject and mitigate knee pain experienced by the subject during ambulation (Hutcheon; see [0006], [0022], and [0045] where the device activates vibrations which then activate mechanoreceptors of the knee joint to mitigate pain; also see Tomlinson Col. 5 lines 3-20 where the device is used while a patient is walking), wherein the method comprises applying vibration to nerve endings that respond to stimuli at (Tomlinson; see Col. 5 lines 3-20) locations ranging from 0.2cm to 40cm distal and proximal to the knee (Nauert; see Col. 3 lines 64-67 to Col. 4 lines 1-6) without applying vibration to the knee (the modified Tomlinson device has the same structure as the claimed invention, and thus is equally as capable as the claimed invention of applying vibration above and below the joint without applying vibration to the joint (see the above 112(a) enablement rejection)).
The modified Tomlinson device does not have a detailed description of the cutaneous stimulation modules comprise: a first vibratory cutaneous stimulation module stably associated with a thigh skin location of the subject; and a second vibratory cutaneous stimulation module stably associated with leg shank skin location of a subject. Both Tomlinson and Hutcheon disclose a single vibratory cutaneous stimulation module that is stably associated with the skin of the patient (Tomlinson; vibrator 30 in Fig. 2 and Hutcheon vibration nozzle in Fig. 2).
However, Harry teaches a similar device for delivering vibrations to the knee of user, where the cutaneous stimulation modules comprise: a first vibratory cutaneous stimulation module stably associated with a thigh skin location of the subject (see input devices 510 in Fig. 8a which includes a set that are placed upon the thigh of the user, and which can be vibrators as seen in Col. 15 lines 61-67, and stably associated by joint structure 800); and a second vibratory cutaneous stimulation module stably associated with leg shank skin location of a subject (see input devices 510 in Fig. 8a which includes a set that are placed upon the shank/ calf of the user, and which can be vibrators as seen in Col. 15 lines 61-67, and stably associated by joint structure 800).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrators of the modified Tomlinson device to include a first and second set of vibrators on the thigh and shank respectively, as taught by Harry, as it positions an appropriate number of vibrators for engaging all the necessary muscles and joints, providing additional stimulation (Harry; see Col. 16 lines 54-61) that helps with injuries including ACL injuries (Harry; see Col. 2 lines 15-25 where common injuries include ACL injuries).
Regarding claim 26, the modified Tomlinson device has everything as claimed, including the method comprises applying vibration with the first and second vibratory cutaneous stimulation modules at a frequency ranging from 20 to 450 Hz (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor operates the vibration unit at 250 Hz).
Regarding claim 27, the modified Tomlinson device has everything as claimed, including the method comprises activating the first and second vibratory cutaneous stimulation modules for a duration ranging from 0.2 to 2 sec (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor operates the vibration unit at intervals of .01 to .2 seconds, which includes the .2 second duration). 
Regarding claim 28, the modified Tomlinson device has everything as claimed, including the subject suffers from a musculoskeletal condition (Hutcheon; see [0006] and [0056]). 
Regarding claim 29, the modified Tomlinson device has everything as claimed, including the musculoskeletal condition comprises an injury (Harry; see Col. 2 lines 15-25 where common injuries include ACL injuries). 
Regarding claim 30, the modified Tomlinson device has everything as claimed, including wherein the injury is a ligamentous injury (Harry; see Col. 2 lines 15-25 where common injuries include ACL injuries). 
Regarding claim 31, the modified Tomlinson device has everything as claimed, including the ligamentous injury is an ACL injury (Harry; see Col. 2 lines 15-25 where common injuries include ACL injuries). 
Regarding claim 32, the modified Tomlinson device has everything as claimed, including the musculoskeletal condition is a disease (Hutcheon; see [0006] and [0056]). 
Regarding claim 33, the modified Tomlinson device has everything as claimed, including the disease is osteoarthritis (Hutcheon; see [0006] and [0056]). 
Regarding claim 34, the modified Tomlinson device has everything as claimed, including the disease is a degenerative joint condition (Hutcheon; see [0006] and [0056]). 
Regarding claim 35, the modified Tomlinson device has everything as claimed, including the subject is a mammal (Tomlinson; see Fig. 1 where the subject is a person). 
Regarding claim 36, the modified Tomlinson device has everything as claimed, including the mammal is a human (Tomlinson; see Fig. 1 where the subject is a person).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20, 22-27, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10-11, and 13-14 of U.S. Patent No. 11,285,034 in view of Nauert. 
Instant Application
‘034 Patent
16. A method of treating a subject for joint pain, the method comprising: receiving with a processor, from a sensor, physical data obtained during moving of a joint where two bones meet, wherein the processor is configured to intermittently activate a first vibratory cutaneous stimulation module stably associated with a first skin location above the joint of the subject and a second vibratory cutaneous stimulation module stably associated with a second skin location below the joint of the subject; and intermittently activating the first and second vibratory cutaneous stimulation modules in response to the received physical data to activate mechanoreceptors and the somatosensory system of the subject to mitigate the joint pain, wherein the method comprises applying vibration to nerve endings that respond to stimuli at locations ranging from 0.2cm to 40cm distal and proximal to the joint without applying vibration to the joint.
1. A cutaneous stimulation device for mitigating knee pain during ambulation, the device comprising: a first active cutaneous stimulation module configured to apply vibration to a thigh skin location of a subject; a first cutaneous association element configured to stably associate the first active cutaneous stimulation module with the thigh skin location; a second active cutaneous stimulation module configured to apply vibration to a leg shank skin location of a subject; a second cutaneous association element configured to stably associate the second active cutaneous stimulation module with the leg shank skin location; a sensor configured to obtain gait cycle data, wherein the gait cycle data comprises knee flexion angle data; a processor that receives the gait cycle data from the sensor and intermittently activates the first and second cutaneous stimulation modules in response to the received gait cycle data to activate mechanoreceptors of the subject in a manner that is sufficient to activate the somatosensory system of the subject and mitigate knee pain during ambulation; and wherein the processor is configured to actuate the first and second cutaneous stimulation modules when the knee flexion angle ranges from −5 to 20 degrees.


As seen in the above comparison of claim 16 of the instant application and claim 1 of the ‘034 patent, the differences largely amount to saying the same limitation with different language. Mitigating knee pain during ambulation is a more specific version of the broad “joint pain,” gait cycle data is a more specific version of “physical data,” the leg shank and thigh are more specific versions of “first and second skin locations.” Hence the only difference that doesn’t amount to the instant application merely being a broader version of the ‘034 patent is “wherein the method comprises applying vibration to nerve endings that respond to stimuli at locations ranging from 0.2cm to 40cm distal and proximal to the joint without applying vibration to the joint.” It is noted that there are further issues in light of 112(a) and 112(b) for the limitation. The first part of this limitation, “applying vibration to nerve endings that respond to stimuli” is merely a statement of an inherent property of both inventions. Any applied vibration to the body will be received by nerve endings that respond to said stimuli. The second part “at locations ranging from 0.2cm to 40cm distal and proximal to the joint” is taught by Nauert (in identical fashion to the above 103 rejection of claim 16), where Nauert teaches locations 10 inches above and below the joint, and it would be obvious to try a value of 10 inches as there are finite locations above and below the joint for applying a stimulus and still having it be applied to the leg. The final part of the limitation is “without applying vibration to the joint” which is not enabled (see above 112(a) enablement rejection). It would appear that the applicant intends this to be a result of the placement of the stimuli (i.e. 0.2 to 40cm distal and proximal the joint), and thus inherent to the placement of the stimuli being within that range. As the ‘034 patent in light of Nauert teaches a value within that range, and the claimed invention and modified ‘034 patent are identical in structure, it follows that the modified ‘034 must be equally as capable of not applying vibration to the joint. 
Claim 17 of the instant application corresponds to claim 6 of the ‘034 patent. 
Claim 18 of the instant application corresponds to claim 20 of the ‘034 patent. 
Claim 19 of the instant application corresponds to claim 13 of the ‘034 patent. 
Claim 20 of the instant application corresponds to claim 14 of the ‘034 patent. 
Claims 22-24 of the instant application correspond to claim 1 of the ‘034 patent, where the specified joint is the knee, and the implied patient is a human. 
Claim 25 of the instant application corresponds to claim 1 of the ‘034 patent, for the same reasons as claim 16 above, with claim 1 of the ‘034 patent specifying the stable association about the thigh and leg shank. 
Claim 26 of the instant application corresponds to claim 11 of the ‘034 patent. 
Claim 27 of the instant application corresponds to claim 10 of the ‘034 patent. 
Claims 35-36 of the instant application correspond to claim 1 of the ‘034 patent, where the implied patient is a human. 
Claim 37 of the instant application corresponds to claim 1 of the ‘034 patent. The additional limitation in claim 37 of the instant application is “wherein activating the somatosensory system does not require a conscious response from the subject” which appears to be an inherent property of the somatosensory system. Any applied stimulus to the body will activate the somatosensory system (perceive the stimulus) regardless of any conscious response from a user. The applied vibrations are not consciously applied by the user, but rather by the device in question. The “feeling” of the vibration is independent of whether the user consciously wanted to feel the vibration or not, and there is no conscious requirement by the user for the body to feel an applied stimulus. Therefore, the actual “activation” of the somatosensory system does not require a conscious response, as perceiving the stimulus will always occur regardless of whether the user wants it to, or is even aware of it. Thus, the limitation is inherent to the application of a stimulation to the body, as it is simply a statement of how the human body works when a stimulus is applied. 
Claims 28 and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,285,034 in view of Nauert, and further in view of Hutcheon. 
In regards to claims 28 and 32-34, the instant application requires different diseases that are musculoskeletal conditions. The already modified ‘034 patent has a device that is for treating joint point, but does not specify the source of the joint pain. However, Hutcheon teaches a similar device where the device is used for different claimed diseases, such as osteoarthritis and a degenerative joint condition (see [0006] and [0056]). It would have been obvious to one of ordinary skill in the art to modify the ‘034 patent with Hutcheon so that the source of pain could be from a disease, as it would be a simple matter of design choice to use the device for other joint pain applications. 
Claims 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,285,034 in view of Nauert, and further in view of Harry. 
In regards to claims 28-31, the instant application requires different injuries that are musculoskeletal conditions. The already modified ‘034 patent has a device that is for treating joint point, but does not specify the source of the joint pain. However, Harry teaches a similar device where the device is used for different injuries, such as an ACL injury (see Col. 2 lines 15-25). It would have been obvious to one of ordinary skill in the art to modify the ‘034 patent with Harry so that the source of pain could be from an injury, as it would be a simple matter of design choice to use the device for other joint pain applications.
Allowable Subject Matter
Claim 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b)  35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35USC112(a), and Obviousness type double patenting,   set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 16 and 25 have been considered but are moot because the new ground of rejection does not rely on the current combination of references applied in the current rejection. Specifically the newly applied Nauert reference. 
Applicant’s arguments filed 8/25/2022 are largely arguments that have been previously addressed during prior prosecution, and during appeal. 
On page 11, Applicant argues that the applied Tomlinson, Hutcheon, and Harry references only apply the stimulation to the afflicted area (i.e. the knee) and thus not nearby. However, this limitation has been addressed by Nauert, and also has lingering issues under 112(a) and 112(b) as seen in the above Office Action. 
On pages 12-13, Applicant argues against combining Harry with Tomlinson and Hutcheon, as it is subthreshold and the locations of Harry’s stimulus provide no desirable effect. The argument is not well taken. It is understood that in the modified Tomlinson device, the patient suffers from peripheral neuropathy of the foot, and that the nerves around the knee areas are healthy. The applied subthreshold bias signal of Harry is not part of the modified device, as the stimulus is the stimulus of Tomlinson/ Hutcheon that is felt by healthy nerves and promotes angiogenesis. As the modified Tomlinson device has healthy nerves around the knee, the placement of vibrators as taught by Harry would be acting on healthy nerves. While Harry deals with deficient nerves, Harry is only being relied upon to teach using multiple vibrators, both above and below the knee. As Tomlinson, in light of the pain relief teachings of Hutcheon, would function with additional vibrators as taught by Harry, one of ordinary skill in the art would understand that the modified Tomlinson device is merely incorporating additional vibrators, not the subthreshold stimulus or deficient nerves that are specific to the device and patient of Harry. 
On pages 13-16, Applicant argues that modifying the heel-strikes of Tomlinson to have the stimulus associated with it placed both above and below the knee would not 1) improve heel-strike detection, and 2) not enhance pain relief. The arguments are not well taken. It is understood that while Tomlinson identifies the tibia tubercle as a region for applying the vibrations, there is no mention that the applied vibrations would not function if applied elsewhere. Rather, the Tomlinson device deals primarily with peripheral neuropathy of the foot, and the imparted vibration is intended to act as a stimulus so that the user can tell that their foot has touched the ground, as the user’s foot would be unable to properly feel the ground. Hence, the vibrations only need to be able to be felt by the user, and the tibia tubercle is merely a location identified in Tomlinson as being usable and capable of receiving the required vibration. Any vibration felt by the user, regardless of location, would be able to perform this same function. Therefore, while Tomlinson does recite a tibia tubercle, it is understood that the location is not critical to the function of the device, and that vibrations imparted to other areas would be equally as effective. As for the inclusion of multiple vibrators, Harry does teach a similar device using multiple vibrators to provide additional stimulation simultaneously to multiple areas. As previously stated, as long as the user can feel the vibrations, it is understood that the Tomlinson device will work as intended. Adding the additional vibrators as taught by Harry provides the device with the well-known benefit of being able to stimulate multiple regions simultaneously. It is understood that, if anything, additional vibrators will only make the Tomlinson device more effective, by increasing the likelihood of the user feeling the multitude of vibratory stimuli upon a heel strike. Applicant appears to argue that multiple stimuli at once would somehow confuse the user when compared to a single stimulus. The Examiner does not agree with this statement, as multiple stimuli will still be felt by a user and be of at least comparable efficacy, if not improved. Applicant provides no proof as to their assertion that multiple stimulators would somehow worsen the ability for a person to detect the stimuli, and such an assertion appears to go against conventional wisdom in regards to how the human body detects stimuli. Similarly, Applicant asserts that the specific location of stimulus in Tomlinson is critical (applied to the tibia tubercle, as they are healthy nerves directly connected to the central nervous system). However, the object of Tomlinson is for the stimulus to be felt by the user, not for stimulus to be applied specifically to the tibia tubercle. All nerves of the body are connected to the central nervous system, and will function similarly when stimulus is applied to them. Applicant suggests that any nerves could then be used “under the armpit or on the stomach (since “any” locations allegedly have the same efficacy)” to imply the selection of Harry’s stimulation sites is arbitrary. However, Harry does teach the thigh and leg shank, and one of ordinary skill in the art would recognize placing the stimulus along the legs is appropriate for heel-strike detection. 
On pages 16-17, Applicant argues that the modified Tomlinson device would not provide pain relief tied to movement of a joint, and that Hutcheon only has pain relief direct to an affected area. The argument is not well taken. Firstly, Tomlinson delivers vibrations to the body a user, and vibrations are a well-known stimulus that have been used extensively for helping relieve pain. The additional teaching of Hutcheon is modifying the applied vibratory stimuli of Tomlinson to simultaneously deliver a vibration known to relieve pain, in addition to a vibration for imparting a heel strike detection as disclosed in Tomlinson. Hence, in the modified Tomlinson device, the effects of the applied vibrational stimuli are twofold: 1) heel strike detection and 2) pain relief (via angiogenesis as taught by Hutcheon). The stimulation is tied to the gait cycle as that is how the Tomlinson device functions, and the applied vibrations are merely being modified to simultaneously deliver a pain-relieving vibration, which vibrations are well-known in the art to perform (i.e. angiogenesis, muscle relaxation, massage, etc.).
For the reasons above, the rejections hold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785